--------------------------------------------------------------------------------




 


 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement"), dated as of June
29, 2005, is by and among NW SELECT LLC, a Washington limited liability company
("NW Select"), EMERITUS CORPORATION, a Washington corporation ("Emeritus" and,
together with NW Select, the "Sellers", and each individually, a "Seller"),
FIT-ALT INVESTOR LLC, a Delaware limited liability company ("Buyer"), and
BROOKDALE SENIOR LIVING INC., a Delaware corporation ("Newco").


 
RECITALS
 
WHEREAS, the Sellers and the Buyer entered into that certain Limited Liability
Company Agreement of FEBC-ALT Investors LLC, a Delaware limited liability
company (the "Company"), dated as of October 14, 2003 and amended as of November
17, 2003 (the “LLC Agreement”); and each capitalized term used but not otherwise
defined herein has the meaning given to such term in the Amended and Restated
Limited Liability Company Agreement of the Company in the form attached as
Exhibit I hereto (the "Amended LLC Agreement");


WHEREAS, Sellers, as of the date hereof and as Class B Members, own Membership
Interests of the Company representing in the aggregate a 50% Percentage Interest
in the Company;


WHEREAS, Sellers desire to sell, assign and transfer to Buyer, and Buyer desires
to purchase and acquire from Sellers, 50% of each of the Seller's Membership
Interests in the Company as set forth on Schedule A hereto (collectively, the
"Purchased Membership Interests"), for the consideration and upon the terms and
subject to the conditions set forth in this Agreement;


WHEREAS, concurrently with the sale and purchase of the Purchased Membership
Interests, Sellers, Buyer and the Company shall enter into the Amended LLC
Agreement;


WHEREAS, subsequent to the consummation of the sale and purchase of the
Purchased Membership Interests, it is contemplated that each of the Members
shall receive securities ("Newco Shares") of Newco in connection with a
Reorganization Transaction (as such term is defined in the Amended LLC
Agreement);


WHEREAS, simultaneously with the execution of this Agreement, the parties hereto
desire to enter into the Stockholders and Voting Agreement, in the form attached
as Exhibit II hereto (the "Stockholders Agreement"), which sets forth certain
rights and obligations of the Sellers with respect to their Newco Shares; and

1

--------------------------------------------------------------------------------





WHEREAS, the Sellers have agreed to sell the Newco Shares to be received by them
in an initial public offering (the "IPO") of Newco Shares pursuant to a
registration statement (the "Registration Statement") under the Securities Act
of 1933, as amended (the "Securities Act"), and, if the Sellers are unable to
sell all such Newco Shares in the IPO, Sellers and Newco shall enter into a
Registration Rights Agreement in the form attached as Exhibit III hereto (the
"Registration Rights Agreement").


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereto
hereby agree as follows:


ARTICLE I  
 
SALE AND TRANSFER OF SHARES
 
Section 1.1  Sale and Purchase of Purchased Membership Interests. Upon the terms
and subject to the conditions set forth in this Agreement, Sellers hereby sell,
assign, transfer and convey the Purchased Membership Interests to Buyer, and
Buyer hereby purchases and accepts the Purchased Membership Interests from
Sellers, free and clear of all liens, mortgages, pledges, security interests,
claims, encumbrances or other restrictions.
 
Section 1.2 Consideration for the Purchased Membership Interests. The aggregate
consideration for the Purchased Membership Interests is $50,000,000.
Concurrently with the execution of this Agreement, Buyer shall pay in cash
$23,000,000 to NW Select (the "NW Purchase Price") and $25,000,000 to Emeritus
(the "Emeritus Purchase Price"), in each case by delivery of immediately
available funds by wire transfer to an account designated by each of the Sellers
prior to the execution hereof. The balance of $2,000,000 shall be paid to NW
Select immediately after the receipt from Omega Healthcare Investors, Inc.
("Omega") of a consent waiving the net worth requirement in connection with the
proposed purchase by Alterra Healthcare Corporation ("Alterra") (or a Subsidiary
thereof) of the six properties currently subject to leases between Omega and
Alterra (or a Subsidiary thereof), but in any event not later than 30 days
following the date of this Agreement.
 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1  Representations and Warranties of Sellers. Each of the Sellers
represents and warrants, severally for itself and not jointly with the other
Seller, as follows:
 
(a)  Authorization; Due Execution and Delivery. Such Seller has all requisite
power and authority to execute, deliver and perform this Agreement and
consummate the transactions contemplated hereby, and the execution and
performance by such Seller of this Agreement have been duly authorized by all
requisite action by such Seller. This Agreement has been duly executed and
delivered by such Seller and, assuming due execution by Buyer and Newco, this
Agreement constitutes a valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency,
 

2

--------------------------------------------------------------------------------



reorganization, fraudulent conveyance, moratorium or other similar laws and
subject to general principles of equity.
 
(b)  Title. Such Seller has not sold, transferred or otherwise disposed of any
interest in the Company since it acquired an interest in the Company on October
14, 2003. Such Seller has valid title to its respective Membership Interests,
free and clear of all liens, mortgages, pledges, security interests, claims,
encumbrances or other restrictions in respect of the Membership Interests. The
sale of the Purchased Membership Interests by such Seller pursuant to this
Agreement will pass good, valid and marketable title in such Membership
Interests to Buyer.
 
(c) Information. Neither Buyer nor the Company has provided, and will not be
providing, such Seller with any material or information regarding the
transactions contemplated by this Agreement, except as contemplated by Section
10.8 of the Amended LLC Agreement, and such Seller acknowledges that it has had
the opportunity to ask questions and receive answers from the Company, the Buyer
or any persons acting on behalf of the Company or Buyer, has been furnished with
all other materials that it considers relevant to its investment in the Company
and has been given the opportunity fully to perform its own due diligence. Such
Seller is experienced, sophisticated and knowledgeable in the trading of public
and private companies and the operation of assisted living facilities and
understands the disadvantage to which it is subject on account of the disparity
of information regarding the Company and any Reorganization Transaction (as such
term is defined in the Amended LLC Agreement) between such Seller and the Buyer.
 
(d) Reorganization Transaction and Initial Public Offering. Each Seller
acknowledges that there can be no assurance that any Reorganization Transaction
and/or the IPO will be consummated.
 
Section 2.2  Representations and Warranties of Buyer. Buyer represents and
warrants as follows: Buyer has all requisite power and authority to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby, and the execution and performance by Buyer of this Agreement have been
duly authorized by all requisite action by Buyer. This Agreement has been duly
executed and delivered by Buyer and, assuming due execution by Sellers and
Newco, this Agreement constitutes a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws and subject to general principles of equity.
 
Section 2.3  Representations and Warranties of Newco. Newco represents and
warrants as follows: Newco has all requisite power and authority to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby, and the execution and performance by Newco of this Agreement have been
duly authorized by all requisite action by Newco. This Agreement has been duly
executed and delivered by Newco and, assuming due execution by Sellers and
Buyer, this Agreement constitutes a valid and binding obligation of Newco,
enforceable against Newco in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws and subject to general principles of equity.
 

3

--------------------------------------------------------------------------------





 
ARTICLE III  
 
CLOSING
 
Section 3.1  Closing.
 
(a)  The parties confirm that the closing of the transactions contemplated by
this Agreement (the "Closing") took place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York, 10036, or such
other place as may be mutually agreed upon by the parties on the date hereof.
 
(b)  At the Closing, each Seller delivered to the Buyer:
 
(i)  a copy of this Agreement duly executed by each of the Sellers;
 
(ii)  a copy of the Amended LLC Agreement duly executed by each of the Sellers;
 
(iii) a copy of the Stockholders Agreement duly executed by each of the Sellers;
 
(iv)  resignations executed by each of Daniel R. Baty and Raymond R. Brandstrom,
dated the date hereof, from each board of directors, board of managers or
similar governing body of the Company, Alterra and any of their respective
subsidiaries, including, without limitation, the Company's Board of Managers and
the Board of Directors of Alterra; and
 
(v) a copy of the non-foreign status affidavit in the form of Exhibit IV
attached hereto, as required by Section 1445 of the Internal Revenue Code and
the regulations thereunder, duly executed by the Sellers.
 
(c)  At the Closing, the Buyer delivered to each Seller:
 
(i) a copy of this Agreement duly executed by the Buyer;
 
(ii)  a copy of the Amended LLC Agreement duly executed by the Buyer;
 
(iii) a copy of the Stockholders Agreement, duly executed by the Buyer; and
 
(iv) the NW Purchase Price or the Emeritus Purchase Price, as applicable.
 
(d)  At the Closing, Newco delivered to each Seller a copy of the Stockholders
Agreement, duly executed by Newco.
 

4

--------------------------------------------------------------------------------





 
ARTICLE IV  
 
SALE IN INITIAL PUBLIC OFFERING AND ADDITIONAL AGREEMENTS
 
Section 4.1 Election to Participate in the IPO; Sale in the IPO.
 
(a) At least 10 days prior to the initial filing of the Registration Statement
with the Securities and Exchange Commission, Newco shall deliver to Sellers a
draft of such Registration Statement and a written notice stating the
anticipated date of such initial filing (the "Filing Date Notice"). At Sellers'
sole option, Sellers may elect, by delivery of an irrevocable written notice to
Buyer not for than five days after receipt of the Filing Date Notice, to sell as
a "selling stockholder" pursuant to the Registration Statement the Newco Shares
received, or to be received, by the Sellers in a Reorganization Transaction (the
"Election Notice"). If the Sellers deliver an Election Notice, each Seller shall
promptly furnish to Newco in writing such information regarding it and its Newco
Shares as Newco may from time to time reasonably request to complete or amend
the information required by such Registration Statement (including, without
limitation, information regarding such Seller's ownership of Newco Shares),
shall promptly execute and deliver, or cause to be executed and delivered,
customary agreements and take such other actions as Newco or an underwriter
reasonably requests in connection with the IPO, including, without limitation,
(i) the execution and delivery of any underwriting agreement, power of attorney,
custody agreement, stock power or medallion guarantee, (ii) the delivery of a
reasonable and customary opinion of counsel and officers' certificate to the
underwriters with respect to any Newco Shares to be sold in the IPO by the
Sellers and (iii) the execution and delivery of an agreement restricting the
Transfer (as such term is defined in the Stockholders Agreement) of any Newco
Shares owned by the Sellers as may be required by underwriters to facilitate the
marketing of the securities in the IPO (so long as such restrictions on Transfer
are no greater than the restrictions contained in a similar agreement with the
underwriters with respect to the Newco Shares of the Fortress Entity (as such
term is defined in the Stockholders Agreement). Each of the Sellers hereby
elects to sell as a "selling stockholder" all of the Newco Shares received or to
be received by it in a Reorganization Transaction in the IPO, and this sentence
shall be deemed to be an Election Notice under this Section 4.1(a) for purposes
of the IPO; provided, however, that this election shall be effective only if the
IPO is completed on or before December 31, 2005. If the IPO is not completed on
or before December 31, 2005, then the Sellers' rights to elect to sell Newco
Shares under this Section 4.1(b) shall be reinstated and Newco shall be required
to deliver an Election Date Notice to the Sellers with respect to and IPO
thereafter.
 
(b) Each Seller shall pay its portion of all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale of such Seller's
Newco Shares pursuant to the IPO.
 
(c) If, in connection with the IPO, any managing underwriter advises Newco in
writing that, in its opinion, the inclusion of all the equity securities sought
to be included in the IPO by (i) Newco, (ii) the Sellers pursuant to Section
4.1(a), and (iii) any other proposed seller of equity securities of Newco which
is an Affiliate of Buyer (other than Newco) (such persons being "Other Proposed
Sellers"), would adversely affect the marketability of the
 

5

--------------------------------------------------------------------------------



equity securities sought to be sold in the IPO (an "IPO Reduction"), then Buyer
shall cause Newco to include in the Registration Statement only such equity
securities as Newco is so advised by such underwriter can be sold without such
an effect, as follows and in the following order of priority: (i) first, such
number of equity securities to be sold by Newco as Newco, in its reasonable
judgment and acting in good faith and in accordance with sound financial
practice, shall have determined and (B) second, that number of Newco Shares to
be sold by the Sellers (allocated on a pro rata basis amongst each Seller) and
(C) third, other equity securities held by any Other Proposed Sellers. As used
herein, "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934, as amended; provided that no person
shall be deemed an Affiliate of any other person solely by reason of any
investment in Newco .
 
Section 4.2 Indemnification.
 
(a)(i) Newco shall indemnify and hold harmless, to the fullest extent permitted
by law, each Seller, its officers, directors, employees, managers, partners and
agents and each person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) such Seller or such other indemnified person from and
against all losses, claims, damages, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys' fees and
expenses) (collectively, the "Losses") caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of a material fact contained
in any registration statement (including, without limitation, the Registration
Statement), prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as the same are caused by any information furnished in writing to Newco
by such Seller expressly for use therein or by such Seller's failure to deliver
a copy of a current prospectus or any amendments or supplements thereto (which
does not contain any such material misstatements or omissions) after Newco has
furnished such holder with a sufficient number of copies of the same.
 
(ii) To the extent permitted by law, each Seller shall, severally and not
jointly, indemnify Newco, its directors, officers, employees and agents and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) Newco or such other indemnified Person against
all Losses caused by any untrue statement of material fact contained in any
registration statement (including, without limitation, the Registration
Statement), prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, but only to the extent
that such untrue statement or omission is caused by and contained in such
information so furnished in writing by such Seller expressly for use therein;
provided, however, that each Seller's obligation to indemnify Newco hereunder
shall, to the extent more than one Seller is subject to the same
indemnifica-tion obligation, be apportioned between each Seller based upon the
net amount received by each Seller from the sale of Newco Shares, as compared to
the total net amount received in aggregate by the Sellers for securities sold
pursuant to such registration statement. Notwith-standing the foregoing, no
Seller shall be
 

6

--------------------------------------------------------------------------------



liable to the Company for amounts in excess of the lesser of (i) such
apportionment and (ii) the amount received by such holder in the offering giving
rise to such liability.
 
(b) Any person entitled to indemnification under this Section 4.2 shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying party from its obligation, except to
the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.
 
(c) In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, jointly with any other indemnifying party similarly notified,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel). An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent. The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, it being understood that the indemnified party shall not be deemed to
be unreasonable in withholding its consent if the proposed settlement imposes
any obligation on the indemnified party other than the payment of money).
 
(d) The indemnification provided for under this Section 4.2 shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified person and will survive the transfer of the Newco Shares and the
termination of this Agreement.
 
(e) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such person would be entitled to such indemnification but for such reason or
reasons. In determining the amount of contribution to which the respective
persons are entitled, there shall be considered the persons' relative knowledge
and access to information concerning the matter with respect to which the claim
was
 

7

--------------------------------------------------------------------------------



asserted, the opportunity to correct and prevent any statement or omission, and
other equitable considerations appropriate under the circumstances. It is hereby
agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Seller or transferee thereof shall be required to make a
contribution in excess of the net amount received by such holder from its sale
of Newco Shares in connection with the offering that gave rise to the
contribution obliga-tion.
 
Section 4.3 Registration Rights Agreement. In the event (i) an IPO Reduction
occurs and the Sellers are unable to sell all of the Newco Shares owned by them
in the IPO, or (ii) the IPO is not completed on or before December 31, 2005 but
occurs thereafter and the terms of the Registration Rights Agreement would be
applcable to either of the Sellers after the completion of that IPO, Newco
shall, simultaneously with the consummation of the IPO, execute and deliver to
Sellers, and Sellers shall execute and deliver to Newco, the Registration Rights
Agreement.
 


 
ARTICLE V  
 
MISCELLANEOUS
 
Section 5.1  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
addresses or telecopy numbers (or at such other address or telecopy numbers for
a party as shall be specified by like notice) set forth in Section 10.12 of the
Amended LLC Agreement or if to Newco, at the address or telecopy numbers set
forth in Section 10.12 of the Amended LLC Agreement for the Buyer.
 
Section 5.2  Further Action. Subject to the terms and conditions provided
herein, each of the parties hereto will at any time from and after the execution
hereof, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, certificates, instruments, conveyances, powers of
attorney, assurances and other documents as may be required to carry out the
intent of this Agreement, and to transfer and vest title to the Membership
Interests being transferred hereunder, and to protect the right, title and
interest in and enjoyment of the Membership Interests sold, assigned and
transferred pursuant to this Agreement; provided, however, that this Agreement
shall be effective regardless of whether any such additional documents are
executed.
 
Section 5.3  Assignment. This Agreement and the rights and obligations hereunder
shall be assignable or transferable by Buyer in its discretion, without the need
for any consent of the other parties. This Agreement will apply to, be binding
in all respects upon and inure to the benefit of any assigns of Buyer.
Notwithstanding any assignment by Buyer, Buyer shall remain liable for any and
all obligations under this Agreement.
 
Section 5.4  Waivers and Amendments. This Agreement may be amended or modified
only by a written instrument executed by the parties hereto. Any failure of a
party hereto to
 

8

--------------------------------------------------------------------------------



comply with any obligation, covenant, agreement or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver.
 
Section 5.5  Headings. The headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.
 
Section 5.6  Severability. In the event that any one or more of the terms or
provisions contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement. Any term or
provision of this Agreement held invalid or unenforceable only in part, degree
or within certain jurisdictions will remain in full force and effect to the
extent not held invalid or unenforceable to the extent consistent with the
intent of the parties as reflected by this Agreement.
 
Section 5.7  Binding Effect; Entire Agreement. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors, executors, administrators and assigns. This Agreement,
together with any other documents contemplated hereby, constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes any prior agreements or undertakings between the parties, both
written and oral, with respect to the subject matter hereof.
 
Section 5.8  Applicable Law; Venue. The substantive laws of the State of
Delaware shall govern the interpretation, validity and performance of the terms
of this Agreement, without regard to conflicts of law doctrines. Any legal
action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
the appellate courts thereof. Each party hereto irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at the address for notices set forth herein. Each
party hereto hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF
ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF. 
 

9

--------------------------------------------------------------------------------





 
Section 5.9  Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
 
Section 5.10  Injunctive Relief. The parties hereto acknowledge and agree that
it will be impossible to measure in money the damages that would be suffered if
any party hereto violates any of the terms of this Agreement and that any such
violation will cause an aggrieved party irreparable injury for which an adequate
remedy at law is not available. Therefore, the parties hereto shall be entitled
(in addition to any other remedy to which they may be entitled in law or in
equity) to specific performance or an injunction, restraining order or other
equitable relief from any court of competent jurisdiction, restraining any party
hereto from committing any violations of the provisions of this Agreement, and
none of the parties hereto shall raise the defense that there is an adequate
remedy at law or request that any bond be posted in connection with seeking such
equitable relief.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
10

--------------------------------------------------------------------------------

 
 


 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, each as of the date first above written.
 


 
BROOKDALE SENIOR LIVING INC.




By: /s/ Randal A. Nardone    
Name: Randal A. Nardone
Title:




FIT-ALT INVESTOR




By: /s/ William Doniger   
Name: William Doniger
Title:




EMERITUS CORPORATION




By: /s/ Raymond R. Brandstrom  
Name: Raymond R. Brandstrom
Title: Vice President of Finance




NW SELECT LLC




By: /s Danniel R. Baty
Name: Daniel R. Baty
Title: Manager
 

11

--------------------------------------------------------------------------------



Schedule A


Membership Interests to be Purchased by Buyer


Seller
Percentage Interest
Emeritus
12.5%
NW Select
12.5%




12

--------------------------------------------------------------------------------



Exhibit I


Amended LLC Agreement



13

--------------------------------------------------------------------------------



Exhibit II


Stockholders and Voting Agreement

14

--------------------------------------------------------------------------------



Exhibit III


Registration Rights Agreement

15

--------------------------------------------------------------------------------



Exhibit IV
 




 
NON-FOREIGN CERTIFICATE
 


 
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform FIT ALT Investor LLC ("Buyer") that withholding of tax is not
required upon the disposition of a United States real property interest by NW
SELECT LLC, a Washington limited liability company (the “Seller”), the
undersigned hereby certifies the following on behalf of Seller:
 


 

 
1.
Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

 


 

 
2.
Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of
the Income Tax Regulations issued under the Internal Revenue Code.

 


 

 
3.
Seller's U.S. employer tax identification number is 56-7368711; and

 


 

 
4.
Seller's office address is 600 University St, Suite 2500, Seattle WA .98101.

 


 
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 

 
16

--------------------------------------------------------------------------------

 



 
The undersigned declares that the undersigned has examined this certification
and to the best of the undersigned’s knowledge and belief it is true, correct
and complete, and the undersigned further declares that such party has authority
to sign this document on behalf of Seller.
 


 
 
 
Certified, sworn to and subscribed before
 
me this ___ day of ____________, 2005.
 
 
 
 
 
_________________________________
 
Notary Public
 
 
 
My Commission Expires:
 
 
 
_________________________________
 
 
 
(NOTARIAL SEAL)
 
 
 
SELLER: NW SELECT LLC, a Washington limited liability company
 
 
 
By: _/s/ Daniel R. Baty
 
Name: Daniel R. Baty
 
Title: Manager
 
 




 
17

--------------------------------------------------------------------------------

 



 
NON-FOREIGN CERTIFICATE
 


 
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform FIT ALT Investor LLC ("Buyer") that withholding of tax is not
required upon the disposition of a United States real property interest by
EMERITUS CORPORATION, a Washington corporation (the “Seller”), the undersigned
hereby certifies the following on behalf of Seller:
 


 

 
1.
Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

 


 

 
2.
Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of
the Income Tax Regulations issued under the Internal Revenue Code.

 


 

 
3.
Seller's U.S. employer tax identification number is 91-1605464; and

 


 

 
4.
Seller's office address is 3131 Elliott Avenue, Suite 500, Seattle WA .98121.

 


 
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 

 
18

--------------------------------------------------------------------------------

 



 
The undersigned declares that the undersigned has examined this certification
and to the best of the undersigned’s knowledge and belief it is true, correct
and complete, and the undersigned further declares that such party has authority
to sign this document on behalf of Seller.
 


 
 
 
Certified, sworn to and subscribed before
 
me this ___ day of ____________, 2005.
 
 
 
 
 
_________________________________
 
Notary Public
 
 
 
My Commission Expires:
 
 
 
_________________________________
 
 
 
(NOTARIAL SEAL)
 
 
 
SELLER: EMERITUS CORPORTION, a Washington corporation
 
 
 
By: _/s/ Raymond R. Brandstrom
 
Name: Raymond R. Brandstrom
 
Title: Vice President of Finance
 
 



 
19

--------------------------------------------------------------------------------

 

 